RECEIVED IN                 AC&b
                                                              COURT OF APPEALS, 5th DIST.       l^
                                                                                            c- "i 0 Q 9 9
                                                                   AUG 07 2014              ^*"
                                  No. DC-12-07666-D            CLERK^DISTRICT
AURELIANA MARTINEZ, ET AL.,                 §          IN THE DISTRICT COURT
                                            §
      Plaintiffs,                           §
                                            §
vs                                          §          DALLAS COUNTY, TEXAS
                                            §
GOODYEAR TIRE & RUBBER                      §
COMPANY, ETAL.,                             §
                                             §
      Defendants.                            §         95th JUDICIAL DISTRICT

                                        ORDER


      The Court's discovery Order ofApril 8,2014, is VACATED. See No. 05-14-00529-

CV (Tex. App.-Dallas)(Order of August 6, 2014).
      It is further ORDERED that the Clerk of the Court shall prepare a certified copy of

this Order and forthwith file same with the Court ofAppeals for the Fifth District ofTexas
at Dallas in No. 05-14-00529-CV, an original proceeding styled In re Goodyear Tire &

Rubber Company, Relator.


       SIGNED this ~f*~ day ofAugust> 2014*

                                         Ken Molberg
                                         Judge, 95th District Court




ORDER - Page 1